     Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 1 of 53




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

PAUL ZWIER,                          §
                                     §
     Plaintiff,                      §          Civil Action File No.
                                     §
v.                                   §       1:20-cv-03265-MHC-RDC
                                     §
EMORY UNIVERSITY and                 §
JAMES B. HUGHES, JR.,                §     JURY TRIAL DEMANDED
                                     §
     Defendants.                     §


DEFENDANTS EMORY UNIVERSITY’S AND JAMES B. HUGHES, JR.’S
    ANSWER AND DEFENSES TO PLAINTIFF’S COMPLAINT

      Defendants Emory University (“Emory” or the “University”) and James B.

Hughes, Jr. (“Dean Hughes”)1 (together, “Defendants”) respectfully submit their

Answer and Defenses to the Complaint filed by Plaintiff Paul Zwier (“Plaintiff” or

“Professor Zwier”) in the above-referenced action. Defendants deny that they have

engaged in any unlawful misconduct toward Plaintiff or are the cause of any

reputational or other damages he claims to have suffered.




1 Dean  Hughes was the Interim Dean of the Emory University School of Law (the
“Law School” or “Emory Law”) during most of the relevant time frame. Emory has
since hired a new Dean (Mary Anne Bobinski), and Dean Hughes has returned to his
role as a professor in the Law School.
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 2 of 53




                                       ANSWERS

      Defendants respond to the allegations contained in the numbered paragraphs

of the Complaint as follows:

                                          1.

      In response to the allegations contained in Paragraph 1 of the Complaint,

Defendants admit that Plaintiff purports to bring this action against them for

unlawful race-based discrimination and retaliation in employment, in violation of 42

U.S.C. § 1981 (“Section 1981”) and that Plaintiff seeks monetary damages and other

relief. Defendants deny, however, that any such claims exist or that Plaintiff is

entitled to any relief whatsoever.

                                          2.

      In response to the allegations contained in Paragraph 2 of the Complaint,

Defendants admit that Plaintiff purports to assert a breach of contract action against

Emory. Defendants deny, however, that any such claim exists or that Plaintiff is

entitled to any relief whatsoever.




                                         -2-
     Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 3 of 53




                                           3.

      In response to the allegations contained in Paragraph 3 of the Complaint,

Defendants admit that Plaintiff purports to assert a civil action against Dean Hughes

for libel per se. Defendants deny, however, that any such claim exists or that Plaintiff

is entitled to any relief whatsoever.

                                           4.

      The allegations contained in Paragraph 4 of the Complaint are legal

conclusions to which no response is required. To the extent a further response is

required, Defendants admit that they do not contest this Court’s jurisdiction in this

matter but deny that they committed any unlawful act in this Court’s jurisdiction or

elsewhere.

                                           5.

      The allegations contained in Paragraph 5 of the Complaint are legal

conclusions to which no response is required. To the extent a further response is

required, Defendants admit that they do not contest this Court’s venue in this matter

but deny that they committed any unlawful act in this Court’s jurisdiction or

elsewhere.




                                          -3-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 4 of 53




                                        6.

      In response to the allegations contained in Paragraph 6 of the Complaint,

Defendants admit that the Law School is a professional school within Emory

University and admit the remaining allegations of the Complaint.

                                        7.

      In response to the allegations contained in Paragraph 7 of the Complaint,

Defendants admit that Dean Hughes was and currently is a member of the faculty at

the Law School and that he served a two year term as the Interim Dean of the Law

School beginning in September 2017 and ending in August 2019. Except as

expressly admitted or otherwise stated herein, Defendants deny the allegations of

Paragraph 7 of the Complaint.

                                        8.

      Defendants admit the allegations contained in Paragraph 8 of the Complaint.
                                        9.

      In response to the allegations contained in Paragraph 9 of the Complaint,

Defendants admit that Professor Zwier has been a member of the Law School faculty

since 2003. Defendants further admit that during his employment at Emory, he has

taught torts, evidence, and advanced international negotiations. Defendants are

without information or knowledge sufficient to form a belief as to the truth of the


                                        -4-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 5 of 53




allegation that Plaintiff has “authored numerous works on equity and inclusion, race

relations, racism in courts, and the rule of law” and that allegation is therefore

denied. Except as expressly admitted or otherwise stated herein, Defendants deny

the allegations of Paragraph 9 of the Complaint.

                                        10.

      Defendants deny the allegations contained in Paragraph 10 of the Complaint.

                                        11.

      In response to the allegations contained in Paragraph 11 of the Complaint,

Defendants admit, upon information and belief, that no students or faculty have filed

any formal grievances or complaints against Professor Zwier and that, prior to fall

2018, Professor Zwier had not been subject to any formal discipline by Emory.

Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegation regarding the number of students who have attended the

Trial Techniques program, and they are therefore denied. Except as expressly

admitted or otherwise stated herein, Defendants deny the allegations of Paragraph

11 of the Complaint.

                                        12.

      Defendants admit the allegations contained in Paragraph 12 of the Complaint.



                                         -5-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 6 of 53




                                         13.

      In response to the allegations contained in Paragraph 13 of the Complaint,

Defendants admit that the quoted language appears in the Fisher case and that the

allegations in Paragraph 13 provide an incomplete summary of the facts alleged in

that case. Defendants further state that the waiter’s alleged use of the word “Negro”

was not relevant to the legal issue presented in the Fisher case, which concerned

whether the grabbing of the plate constituted a battery.

                                         14.

      Defendants are without information or knowledge sufficient to form a belief

as to the truth of the facts alleged in Paragraph 14 of the Complaint, and they are

therefore denied.

                                         15.

      Defendants admit that, without warning or explanation, Professor Zwier used

the fully-articulated “n” word in discussing the Fisher case (which does not use that

word) with a first year African American student on call. Defendants deny that

Professor Zwier purposely used the word to “stimulate class discussion” or that he

“questioned what the effect would be if the hotel employee used the word “n***er”

in his statement while ejecting Mr. Fisher from the restaurant.” In a recorded



                                         -6-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 7 of 53




apology delivered to the class the following morning, Professor Zwier admitted his

use of the slur was “inadvertent and flippant” and stated that it “came out of [his]

mouth way too cavalierly.” Students denied that Professor Zwier attempted to draw

any connection between the word and the subject they were discussing, one telling

Emory’s Office of Equity and Inclusion (“OEI”) that he “said it comfortably with

ease and moved on, not drawing connections or using a hypothetical.” The student

on call further denied that Professor Zwier used the term while asking a question.

Other than as expressly admitted or stated herein, Defendants deny the allegations

contained in Paragraph 15 of the Complaint.

                                        16.

      Defendants deny the allegations contained in Paragraph 16 of the Complaint.

Defendants further state that this allegation is directly contradicted by repeated

statements made by Professor Zwier in the immediate aftermath of the incident. In

his August 24, 2018 apology to the class, Professor Zwier proffered multiple

different and internally inconsistent excuses for why he might have used the word,

which he acknowledged were “reconstructions cause I don’t remember exactly

making the choice.” In a letter delivered to his Law School faculty colleagues on

August 27, 2018, Professor Zwier questioned whether he had even said the word,

stating: “I’m not sure whether I used the ‘N Word’ because I don’t remember


                                        -7-
     Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 8 of 53




consciously choosing to use the word.” Among the possible explanations he

provided were: “I may have misspoken” and that he may have “mispronounced

negro, or said something else.” He later told the media that he only fully accepted

that he used the word after he “had a chance to talk to someone else in the class who

I trust who says that I did say the ‘N-word’ itself.”

                                          17.

      In response to the allegations contained in Paragraph 17 of the Complaint,

Defendants admit that Professor Zwier did not direct the word at any individual

student during the class in question, although he did use the word while calling on

an African American student. Defendants deny that Professor Zwier “used it as a

teaching moment and integral part of the lecture and discussion of the Fisher case.”

Other than as expressly admitted or stated herein, Defendants deny the allegations

contained in Paragraph 17 of the Complaint.

                                          18.

      In response to the allegations contained in Paragraph 18 of the Complaint,

Defendants admit that Dean Hughes and others in administration received

complaints from and held meetings with dozens of students (both African American

students and students of other races) on the day of the August 23, 2018 class.

Students expressed that they were incredulous that Professor Zwier casually used

                                          -8-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 9 of 53




the full “n” word with no apparent purpose or relation to the issue they were

discussing. Some expressed concern about having to remain in his class and

wondered whether they would be treated fairly. Many demanded immediate action.

Defendants admit that Dean Hughes called Professor Zwier to notify him of the

students’ complaints that evening. Other than as expressly admitted or stated herein,

Defendants deny the allegations contained in Paragraph 18 of the Complaint.

                                        19.

      In response to the allegations contained in Paragraph 19 of the Complaint,

Defendants admit that during Dean Hughes’s discussion with Professor Zwier on

August 23, 2018, Professor Zwier agreed to issue an apology to the class the next

day. Except as expressly admitted or otherwise stated herein, Defendants deny the

allegations of Paragraph 19 of the Complaint.

                                        20.

      In response to the allegations contained in Paragraph 20, Defendants admit

that the President of BLSA sent an email to Professor Zwier that night in which she

asked if a group of students could attend the class to support the class students.

Defendants further state that the BLSA President explained in the email: “I am




                                         -9-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 10 of 53




reaching out to you personally to understand the statement and the context of the

statement from your point of view. I believe it is important to hear both sides . . .”

      Defendants admit that Professor Zwier responded to the email the following

morning and agreed that they could attend.          Defendants further state that he

apologized to the BLSA President for using the “n” word and stated: “It has been a

sleepless night as I have turned over in my head how the ‘N word’ came out of my

mouth.” Except as expressly admitted or otherwise stated herein, Defendants deny

the allegations of Paragraph 20 of the Complaint.

                                          21.

      In response to the allegations contained in Paragraph 21 of the Complaint,

Defendants admit that on August 24, 2018, Professor Zwier apologized to his class

with BLSA representatives present. Defendants deny the accuracy of Plaintiff’s

characterization of his explanation to the class (which was recorded by a student).

Defendants further state that Professor Zwier admitted that his use of the word was

“inadvertent and flippant” and stated that it “came out of [his] mouth way too

cavalierly.” Professor Zwier continued by offering several hypotheses for why he

might have used the word – which he acknowledged were “reconstructions cause I

don’t remember exactly making the choice.” Except as expressly admitted or




                                         -10-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 11 of 53




otherwise stated herein, Defendants deny the allegations of Paragraph 21 of the

Complaint.

                                         22.

      Defendants deny the allegations contained in Paragraph 22 of the Complaint.

Three students spoke following Professor Zwier’s apology and his attempt at

possible explanations for why he used the word. After the class, students reported

that they were unhappy that, instead of issuing a straight-forward apology, Professor

Zwier stated he couldn’t remember using the epithet and then went on to offer

explanations for why may have used it. One student spoke to OEI that afternoon

and expressed offense at the apology, stating, according to OEI notes: “Prof. Zwier

started by saying there is no excuse for his behavior and then followed with several

excuses for why he may have said the N word . . .” That afternoon, some students

requested that they be transferred out of Professor Zwier’s torts and evidence classes

because they were uncomfortable with him as the professor. That evening, the BLSA

President sent an email to all student organization presidents in which she expressed

disappointment with the apology, stating “I remain uncertain of what type of

message his apology truly sent.” She asked for their support in attending a unity

rally planned for August 29, 2018. Except as expressly admitted or otherwise stated

herein, Defendants deny the allegations of Paragraph 22 of the Complaint.


                                         -11-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 12 of 53




                                        23.

      In response to the allegations contained in Paragraph 23 of the Complaint,

Defendants admit that Dean Hughes sent Professor Zwier an email on the evening

of August 24, 2018 in which he told Professor Zwier that Dean Hughes, the

President, and the Provost had met and decided the “best course of action would be

to have other faculty colleagues take over his classes” and that OEI would be

conducting an investigation. Defendants further state that before reaching this

decision, Dean Hughes consulted with other members of Law School leadership, and

it was widely agreed that it would be untenable to have Professor Zwier remain in

the classroom pending the outcome of OEI’s investigation based on the concerns and

anxiety students had reported over having him as their professor. The decision had

to be made quickly because both evidence and torts are required courses, and classes

had begun. Except as expressly admitted or otherwise stated herein, Defendants

deny the allegations of Paragraph 23 of the Complaint.

                                        24.

      Defendants are without information or knowledge sufficient to form a belief

as to the truth of the facts alleged in Paragraph 24 of the Complaint, and they are

therefore denied.




                                        -12-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 13 of 53




                                         25.

      In response to the allegations contained in Paragraph 25 of the Complaint,

Defendants admit that on the evening of August 24, 2018, the President, Provost,

and Dean Hughes sent an open letter to the Emory Law community that (a) does not

name Professor Zwier and begins by accurately stating: “Yesterday, a professor used

the ‘n-word’ in a classroom when lecturing first-year law students on the topic of

1960s civil rights lunch counter protests in the South. This offensive language was

not part of the case law cited” and (b) states in part that the use of racial slurs is

“unacceptable”; (c) accurately states that the term (not the unnamed professor)

“reflects a tradition of white supremacy that we actively reject at Emory”; and

(d) was subsequently posted on Emory’s website and published in the campus

newspaper. Defendants note that Professor Zwier himself had acknowledged that

his use of the word in class the day before was inexcusable. Except as expressly

admitted or otherwise stated herein, Defendants deny the allegations of Paragraph 25

of the Complaint.

                                         26.

      In response to the allegations contained in Paragraph 26 of the Complaint,

Defendants admit that the quoted language appears in the letter. Except as expressly




                                         -13-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 14 of 53




admitted or otherwise stated herein, Defendants deny the allegations of Paragraph 26

of the Complaint.

                                        27.

      Defendants deny the allegations contained in Paragraph 27 of the Complaint.

Defendants assert that the letter accurately states that the unnamed professor used

the term while discussing “the topic of 1960s civil rights lunch counter protests in

the South” and that the “n” word “was not part of the case law cited.”

      Defendants further deny that the August 24 letter was responsible for any

antipathy felt or expressed toward Professor Zwier. Professor Zwier’s own actions

and statements both before and after the letter was sent are responsible for any such

antipathy that arose. This includes his decision to write a letter to his faculty

colleagues on August 27, 2018 (erroneously dated August 17, 2018) in which he

stated that he did not intend to use the word and offered several implausible

explanations for why he did, such as that he “may have misspoken” or

“mispronounced negro.” Professor Zwier’s August 27 letter was published in the

media and elicited criticism from students, faculty, and the community at large.

Except as expressly admitted or otherwise stated herein, Defendants deny the

allegations of Paragraph 27 of the Complaint.




                                        -14-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 15 of 53




                                         28.

        Defendants deny the allegations contained in Paragraph 28 of the Complaint.

                                         29.

        Defendants deny the allegations contained in Paragraph 29 of the Complaint.

Defendants further state that this allegation is contrary to statements made by

Professor Zwier to colleagues corresponding about the incident on September 8,

2018 (which did not include Dean Hughes), where he stated: “I trust Dean Hughes

is working hard at providing for a fair resolution of the situation that I caused by my

actions. In my opinion, personal attacks on him are not justified and not warranted.”

                                         30.

        Defendants deny the allegations contained in Paragraph 30 of the Complaint.

Defendants state that Professor Zwier delivered copies of a letter to his faculty

colleagues on August 27, 2018 in which he equivocated regarding whether he used

the word and offered numerous, inconsistent explanations for why would have done

so if he did. The letter was published by the media, and students from his torts class

reported that they believed it provided an inaccurate account of what happened in

the class. Defendants are unaware of any public apology issued on September 9,

2018.    Professor Zwier issued an apology to the Emory Law community on



                                         -15-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 16 of 53




September 18, 2018 as part of an agreed-upon resolution with Dean Hughes that he

actively sought out.

                                        31.

      Defendants deny the allegations contained in Paragraph 31 of the Complaint.

Defendants further state that on September 13, 2018, Dean Hughes and Professor

Zwier discussed resolving the situation outside of the OEI process in a way that

would restore Professor Zwier to the classroom for the Spring semester and impose

conditions that would address the concerns of the community. Professor Zwier said

he fully agreed that this would be the best way to proceed.

      On September 15, 2018, Dean Hughes sent an email to Professor Zwier that

outlined a proposed resolution, which included (among other things) a restriction on

teaching mandatory courses for three years, revisions to his teaching manuals, and

an unqualified apology to the Law School community. Dean Hughes also asked for

Professor Zwier’s “express permission to share with the community this resolution

. . . .” Professor Zwier responded that he was “fully prepared to accept all of the

conditions of the agreement” but asked if they could reduce the length of time that

he could not teach torts. Dean Hughes agreed to change the restriction to two years,

and Professor Zwier “agreed to [the] terms below” (including the apology and Dean

Hughes’s announcement to the community) and thanked Dean Hughes for his

                                        -16-
       Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 17 of 53




“willingness to work this through” with him. The OEI investigation was suspended

as part of this resolution.

         As agreed, Dean Hughes announced the resolution to the Emory Law

community by email on September 18, 2018. That email contains the language

quoted in Paragraph 31 of the Complaint, but it is neither false nor a misconstruction

of events. In the apology which Professor Zwier drafted himself and sent to the Law

School community just minutes before Dean Hughes’s September 18, 2018 email,

Professor Zwier stated: “I am writing to you to take responsibility for the harm I

caused.” Professor Zwier “fully acknowledge[d] what a mistake it was to say the

word” and wrote: “Any attempt to explain ignores the fears and realities of racism

that still haunt our society and my responsibility for protecting our community from

it.”

                                         32.

         In response to the allegations contained in Paragraph 32 of the Complaint,

Defendants admit that Dean Hughes’s September 18, 2018 email to the community

contains the quoted terms of the resolution. Defendants further note that Professor

Zwier expressly agreed to these terms and agreed that Dean Hughes would share

them with the Law School community. In addition, far from issuing a harsh

condemnation, Dean Hughes closed the announcement with an appeal for the

                                         -17-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 18 of 53




community’s forgiveness and unity, writing:      “We sometimes disagree among

ourselves and disappoint each other, but the ties that bind us compel acceptance of

our flaws and forgiveness of transgressions – especially when mistakes are

acknowledged, sincere efforts to make amends are made, and forgiveness is sought.

At this moment, we are presented with an opportunity to demonstrate and enhance

our strength by drawing our community closer together. Let us seize it.” Except as

expressly admitted or otherwise stated herein, Defendants deny the allegations of

Paragraph 32 of the Complaint.

                                       33.

      Defendants deny the allegations contained in Paragraph 33 of the Complaint.

Defendants further state that the Law School community was already fully apprised

of Professor Zwier’s varied explanations for his use of the slur and it was those

explanations that made his prior attempts to apologize poorly received. Defendants

further note that Dean Hughes spoke with numerous individuals (including students

from the class, Professor Zwier, faculty, staff, alumni and members of the clergy,

bench and bar) in formulating a proposed resolution. The “formal” investigation by

OEI was cut short (consistent with Professor Zwier’s wishes) as part of the

resolution. Except as expressly admitted or otherwise stated herein, Defendants

deny the allegations of Paragraph 33 of the Complaint.


                                       -18-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 19 of 53




                                        34.

      In response to the allegations contained in Paragraph 34 of the Complaint,

Defendants admit that the parties considered the classroom issue resolved after they

reached their resolution, subject to Professor Zwier’s compliance with the terms of

the resolution. Defendants deny that the resolution was announced on September 9,

2018. Except as expressly admitted or otherwise stated herein, Defendants deny the

allegations of Paragraph 34 of the Complaint.

                                        35.

      Defendants deny the allegations contained in Paragraph 35 of the Complaint.

                                        36.

      Defendants admit the allegations contained in Paragraph 36 of the Complaint.

                                        37.

      Defendants admit the allegations contained in Paragraph 37 of the Complaint.

                                        38.

      In response to the allegations contained in Paragraph 38 of the Complaint,

Defendants admit that Emory admitted Mr. Tolston to an LLM program that was

originally supposed to involve one semester abroad and that instead Mr. Tolston




                                        -19-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 20 of 53




completed the LLM domestically. Except as expressly admitted or otherwise stated

herein, Defendants deny the allegations of Paragraph 38 of the Complaint.

                                         39.

      In response to the allegations contained in Paragraph 39 of the Complaint,

Defendants admit that Mr. Tolston was not a student in Professor Zwier’s torts class

on August 23, 2018 and that, despite requests from BLSA leadership and Law School

administration that he not do so, he held a sign that read “I am not a n***er,” and

“Fire Zwier!” at the unity rally held on August 29, 2018. Except as expressly

admitted or otherwise stated herein, Defendants deny the allegations of Paragraph 39

of the Complaint.

                                         40.

      In response to the allegations contained in Paragraph 40 of the Complaint,

Defendants admit that Mr. Tolston is the author of a self-published book, Black

from Nebraska. Defendants are without information or knowledge sufficient to

form a belief as to the truth of the remaining facts alleged in Paragraph 40 of the

Complaint, and they are therefore denied.




                                         -20-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 21 of 53




                                        41.

      Defendants are without information or knowledge sufficient to form a belief

as to the truth of the facts alleged in Paragraph 41 of the Complaint, and they are

therefore denied.

                                        42.

      In response to the allegations contained in Paragraph 42 of the Complaint,

Defendants admit that Professor Zwier told Mr. Tolston that he had been accused of

being a “n***er-lover” (using the fully articulated “n” word) in his youth.

Defendants are without information or knowledge sufficient to form a belief as to

the truth of the remaining facts alleged in Paragraph 42 of the Complaint, and they

are therefore denied. Defendants further note that Professor Zwier’s alleged “shock”

at Mr. Tolston’s “unrelenting accusations” differs from the description of the

conversation he provided a second student (“Student 2”) on November 2, 2018,

where he stated: “I thought [the discussion was] an intimate conversation of a person

with good will from a person of good will who is trying to understand me and my

background.” Except as expressly admitted or otherwise stated herein, Defendants

deny the allegations of Paragraph 42 of the Complaint.




                                        -21-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 22 of 53




                                       43.

      Defendants are without information or knowledge sufficient to form a belief

as to the truth of the facts alleged in Paragraph 43 of the Complaint, and they are

therefore denied.

                                       44.

      Defendants are without information or knowledge sufficient to form a belief

as to the truth of the facts alleged in Paragraph 44 of the Complaint, and they are

therefore denied.

                                       45.

      Defendants are without information or knowledge sufficient to form a belief

as to the truth of the facts alleged in Paragraph 45 of the Complaint, and they are

therefore denied.

                                       46.

      Defendants are without information or knowledge sufficient to form a belief

as to the truth of the facts alleged in Paragraph 46 of the Complaint, and they are

therefore denied.




                                       -22-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 23 of 53




                                         47.

      Defendants are without information or knowledge sufficient to form a belief

as to the truth of the facts alleged in Paragraph 47, and they are therefore denied.

                                         48.

      Defendants are without information or knowledge sufficient to form a belief

as to the truth of the allegations of Mr. Tolston’s alleged threats and Professor

Zwier’s response thereto, and they are therefore denied. Defendants deny that

Professor Zwier reported the incident to Dean Hughes. Defendants further state that

when Dean Hughes learned of the incident and confronted Professor Zwier,

Professor Zwier acknowledged telling Mr. Tolston that he was called a “n-lover” in

his youth because he played basketball with Black friends. Defendants further admit

that Dean Hughes distrusted Mr. Tolston and his motives, but state that he did not

believe that Mr. Tolston’s background or motives justified Professor Zwier’s use of

the slur a second time. Except as expressly admitted or otherwise stated herein,

Defendants deny the allegations of Paragraph 48 of the Complaint.

                                         49.

      In response to the allegations contained in Paragraph 49 of the Complaint,

Defendants admit that Mr. Tolston threatened to publish false statements about



                                         -23-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 24 of 53




Dean Hughes. Except as expressly admitted or otherwise stated herein, Defendants

deny the allegations of Paragraph 49 of the Complaint.

                                         50.

      In response to the allegations contained in Paragraph 50 of the Complaint,

Defendants admit that Student 2 emailed Professor Zwier to schedule a meeting with

him and that Professor Zwier agreed to the meeting. Defendants admit that Student

2 was an acquaintance of Mr. Tolston but are without information or knowledge

sufficient to form a belief as to the truth of the allegation that they were friends.

Defendants deny that Professor Zwier “was required [to agree to the meeting] by

Hughes’ conditions on his continued teaching” but note that meeting with students

is a fundamental responsibility of Emory faculty. Defendants further note that

Student 2 had attended the apology Professor Zwier gave to his class on August 24,

2018, where he invited the students to share their feelings with him about the incident

either publicly or in private. Student 2 cited that invitation when she spoke with him

on November 2, 2018. Except as expressly admitted or otherwise stated herein,

Defendants deny the allegations of Paragraph 50 of the Complaint.

                                         51.

      In response to the allegations contained in Paragraph 51 of the Complaint,

Defendants admit that Student 2 met with Professor Zwier on November 2, 2018,

                                         -24-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 25 of 53




that she asked permission to record their meeting, and that Professor Zwier agreed

to the recording.     Except as expressly admitted or otherwise stated herein,

Defendants deny the allegations of Paragraph 51 of the Complaint.

                                          52.

      Defendants deny the allegations contained in Paragraph 52 of the Complaint.

Defendants state that after Professor Zwier provided a brief explanation of his use

of the word in his discussion with Mr. Tolston, Student 2 asked Professor Zwier

whether he said the full word rather than the abbreviated version. Professor Zwier

confirmed that he used the full word “n***er-lover” during his conversation with

Mr. Tolston. Except as expressly admitted or otherwise stated herein, Defendants

deny the allegations of Paragraph 52 of the Complaint.

                                          53.

      In response to the allegations contained in Paragraph 53 of the Complaint,

Defendants admit that Professor Zwier spelled out the word in his conversation with

Student 2 and did not repeat the full word during their conversation. Defendants

further state during their conversation, Professor Zwier drew a distinction between

his use of the word in the classroom setting and his use of it in a private setting,

stating: “I won’t use the word in class, that I will in fact be very sensitive to it, but

its use in a private conversation between two people as we talk about what our

                                          -25-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 26 of 53




experiences are, I did not feel like there was the same kind of harm that was to be

caused or the ability to be misunderstood . . . .” Student 2 remained calm throughout

their conversation.   Professor Zwier, by contrast, became upset, agitated, and

argumentative when Student 2 did not agree with his perspective. He ultimately cut

the conversation off and refused Student 2’s offer to shake his hand, turning his back

to her. As she later reported to OEI, Student 2 felt that Professor Zwier was very

disrespectful to her and that his inability to respond productively to a student who

challenged his ideas made him unfit to be a professor. Except as expressly admitted

or otherwise stated herein, Defendants deny the allegations of Paragraph 53 of the

Complaint.

                                         54.

      Defendants deny the allegations contained in Paragraph 54 of the Complaint.

                                         55.

      Defendants deny the allegations contained in Paragraph 55 of the Complaint.

Defendants state that following the meeting, Student 2 met with the Presidents of

BLSA and the Student Bar Association (“SBA”) and played the unaltered tape

recording for them. After hearing the tape, the two student leaders decided to arrange

a meeting with the leaders of student organizations within the Law School to discuss

an appropriate student response. That meeting occurred on November 7, 2018 and

                                         -26-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 27 of 53




was attended by approximately 20 other student leaders. With Student 2’s consent,

they played portions of the tape recording for these students, including the beginning

portions where Professor Zwier admitted using the word and his reasons for doing

so, and the later portions where Professor Zwier became angry with Student 2 and

refused to shake her hand. Because Student 2 wished to remain anonymous,

however, the voices on the tape played to this larger group were modified in an

attempt to protect her identity. Upon information and belief, the modifications to

the voices were not significant enough to disguise Professor Zwier’s identity, and

the modified version was not intended to and did not make him sound any more or

less aggressive or angry than the unmodified version. Students in this meeting were

very upset and angry when they listened to the tape. As a group, they decided to

schedule a student town hall meeting for noon on November 9, 2018.

                                          56.

      Defendants deny the allegations contained in Paragraph 56 of the Complaint.

The quoted language omits language without noting the omission, bolds language

that was not bolded in Dean Hughes’s email, and contains other inaccuracies. In

addition, the statements in Dean Hughes’s email are not false, and the email was

not sent to the “law school community.”




                                         -27-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 28 of 53




      Defendants state that on November 7, 2018 at 2:51 pm, the Student Bar

Association and BLSA sent a letter addressed to the “Emory Community” stating:

“The problem has not been resolved. Professor Zwier continues to use the N

word, and fails to understand the gravity of using that word when speaking to

students.” The letter stated “[w]e must and are taking action” and invited all

students to attend a meeting on November 9, 2018.

      Defendants further state that Dean Hughes, who was travelling, expected that

students would be upset and would begin approaching faculty about the situation.

He believed it was important to notify the Law School faculty of what had been

reported to him so they would not be caught off guard when confronted by students.

Dean Hughes therefore sent an email to the Law School faculty (and not the entire

Law School community) at 5:47 p.m., that read in part:

             It appears that Paul Zwier has used the “n-word,” within our
             community, again. This time, it is reported that (during the past
             week, or so) he first used the word during a conference with an
             African American student, then he used it again in a meeting with
             another student whose race is unknown to me.

This is a true and correct description of what had been reported to Dean Hughes. He

made clear that he was “in the process of gathering facts” but was “sharing this with

you, even in advance of gathering all of the facts, because I suspect that you might

hear about it from students or other sources.”


                                        -28-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 29 of 53




                                          57.

      Defendants deny the allegations contained in Paragraph 57 of the Complaint.

                                          58.

      In response to the allegations set forth in Paragraph 58, Defendants admit that

Dean Hughes sent the November 7, 2018 email to faculty and that he did not

elaborate on the context of the meetings between Professor Zwier and the students

because he was still investigating (as he indicated in his email). Defendants further

state that the purpose of the email was to alert faculty of the reports after the earlier

email from the SBA and BLSA so they would not be surprised if approached by

upset students and others. Except as expressly admitted or otherwise stated herein,

Defendants deny the allegations of Paragraph 58 of the Complaint.

                                          59.

      In response to the allegations contained in Paragraph 59 of the Complaint,

Defendants admit that Professor Zwier sent an email to Emory Law faculty on the

night of November 7, 2018 in which he stated that the report to Dean Hughes that

Professor Zwier used the “n” word with Student 2 was “a lie.” Defendants further

state that Professor Zwier did not refute that Dean Hughes had received such a report

or contradict other aspects of Dean Hughes’s email. Except as expressly admitted



                                          -29-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 30 of 53




or otherwise stated herein, Defendants deny the allegations of Paragraph 59 of the

Complaint.

                                         60.

      Defendants deny the allegations contained in Paragraph 60 of the Complaint.

The quoted language omits language without noting the omission and bolds

language that was not bolded in Dean Hughes’s email. In addition, the statements

in Dean Hughes’s email are not false.

      Defendants further state that Dean Hughes, another faculty member, and

another member of administration met with students on November 8, 2018 to hear

their concerns. Students reported feeling very upset and offended by Professor

Zwier’s decision to use the word again, by his belief that it was justified because he

was in a private setting, and by his disrespectful treatment of Student 2.

      On November 9, 2018, Dean Hughes sent an email to all Emory Law students,

which he forwarded to Emory Law faculty, that reiterated Emory’s commitment to

diversity, inclusion, and respect as core values and praised the community’s unifying

response following the incident earlier in the semester. He then wrote:

             I recently received reports that Professor Paul Zwier used for a
             second time the same racial slur during a conversation at the law
             school. I have begun the process of gathering the facts regarding



                                         -30-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 31 of 53




             these allegations and working with University officials to outline
             a process to address this situation.

      These are true and accurate statements.

                                            61.

      Defendants deny the allegations contained in Paragraph 61 of the Complaint.

Defendants state that on November 12, 2018, Dean Hughes communicated to

Professor Zwier the decision to place him on a paid administrative leave pending the

outcome of an OEI investigation into his behavior. Defendants deny that Professor

Zwier was suspended or that he was told he was suspended. Defendants further state

that later that afternoon, Dean Hughes notified students, faculty, and Board members

by email that Professor Zwier had been placed on paid administrative leave.

Defendants deny that Dean Hughes informed them that Professor Zwier had been

suspended and further deny that the emails to students, faculty and Board members

referenced “multiple reports” that Professor Zwier had used the “n-word.” Rather,

the emails stated that Professor Zwier “has been placed on administrative leave

following reports that he recently repeated the same racial slur that he used in a

classroom lecture earlier this semester.”




                                            -31-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 32 of 53




                                       62.

      In response to the allegations contained in Paragraph 62 of the Complaint,

Defendants admit that OEI completed its investigation in December 2018 and admits

that Professor Zwier remained on paid administrative leave through the end of the

2018-2019 school year.     Defendants further note that, following a thorough

investigation, OEI concluded that Professor Zwier’s use of the “n” word in

conversations with students on August 23, 2018 and October 31, 2018 “served no

scholarly purpose” and violated Emory’s harassment policies. OEI recommended

that Professor Zwier be suspended without pay and without access to his office or

the Law School building for a period of time to be determined by Dean Hughes.

Defendants further state that Dean Hughes requested that Professor Zwier not attend

Law School events or go to the Law School building during his administrative leave

because of the disruption his presence would cause but deny that he was “banished.”

Except as expressly admitted or otherwise stated herein, Defendants deny the

allegations of Paragraph 62 of the Complaint.

                                       63.

      Defendants deny the allegations contained in Paragraph 63 of the Complaint.

Defendants further state that OEI conducted a thorough investigation and

interviewed at least 15 individuals, including Professor Zwier (who again justified

                                       -32-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 33 of 53




his use of the word with Mr. Tolston in part because it “occurred in the privacy of

my office with the door shut,” expressed no remorse, and proclaimed himself “a

victim, not a perpetrator”). OEI produced a report that spans 76 single-spaced pages

and includes 45 exhibits. And it concluded that Professor Zwier’s conduct – not

Mr. Tolston’s or Dean Hughes’s – “has had broad effects on the law school

community and more narrowly on students’ educational environment.”

      Defendants further deny that the outrage was “minimal.” Professor Zwier’s

conduct in fall 2018 caused the greatest disruption to the Law School community

that Dean Hughes has witnessed in his 27 years there. And it was the tape recording

of Professor Zwier’s meeting with Student 2 that students heard with their own ears

– not Dean Hughes’s emails – that caused student uproar.

                                          64.

      In response to the allegations contained in Paragraph 64, Defendants admit

that Mr. Tolston refused to participate in the investigation. Defendants are without

information or knowledge sufficient to form a belief as to the truth of the allegation

that he refused to communicate with anyone in OEI or any member of Emory’s

administration, and it is therefore denied.




                                         -33-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 34 of 53




                                         65.

      In response to the allegations contained in Paragraph 65 of the Complaint,

Defendants admit that the BLSA President was not interviewed as part of the OEI

investigation. Defendants are without information or knowledge sufficient to form

a belief as to the truth of the remaining allegations contained in Paragraph 65 of the

Complaint, and they are therefore denied.

                                         66.

      Defendants deny the allegations contained in Paragraph 66 of the Complaint.

                                         67.

      In response to the allegations contained in Paragraph 67, Defendants admit

that OEI did not conduct any additional investigation of the August 24, 2018 and

October 31, 2018 incidents after it issued its report in December 2018. Except as

expressly admitted or otherwise stated herein, Defendants deny the allegations of

Paragraph 67 of the Complaint.

                                         68.

      In response to the allegations contained in Paragraph 68 of the Complaint,

Defendants deny that Professor Zwier was suspended. Defendants are without

information or knowledge sufficient to form a belief as to the truth of the allegation



                                         -34-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 35 of 53




that “multiple [unidentified] Emory faculty and students stated that it was Professor

Zwier’s White race that made it inappropriate for him to use any variation of the ‘n-

word’” and the allegation is therefore denied. Except as expressly admitted or

otherwise stated herein, Defendants deny the allegations of Paragraph 68 of the

Complaint.

                                          69.

      In response to the allegations contained in Paragraph 69 of the Complaint,

Defendants admit that there are faculty of varied races (including Black and White)

at Emory who have used the “n” word for legitimate academic purposes as part of

their teaching and research and who have not been disciplined or dismissed.

Defendants are without information or knowledge sufficient to form a belief as to

the truth of the allegation that such unidentified individuals have not been the subject

of reproach. Defendants further note that Professor Zwier, by contrast, had no

academic purpose for his use of the term on either occasion. Except as expressly

admitted or otherwise stated herein, Defendants deny the allegations of Paragraph 69

of the Complaint.

                                          70.

      In response to the allegations contained in Paragraph 70 of the Complaint,

Defendants admit that Emory’s Department of African American Studies published

                                          -35-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 36 of 53




an article reflecting on Professor Nagueyalti Warren’s career in connection with her

retirement.   Defendants further state that the article appeared the Winter 2018

edition of the Department’s newsletter, after Professor Zwier had been placed on

paid administrative leave. Defendants admit that the end of the article contains a

poem by Professor Warren that includes the fully-written “n” word and that no

faculty member was disciplined or investigated for the publication. Defendants

further note that the use of the word in the poem was not accidental, cavalier, or

flippant, but an integral component of the poem’s power and meaning and part of

Professor Warren’s academic work. Defendants further note that Professor Zwier

has assigned course material for years that contains the fully-written “n” word

without complaint, investigation, or discipline. Except as expressly admitted or

otherwise stated herein, Defendants deny the allegations of Paragraph 70 of the

Complaint.

                                          71.

      In response to the allegations contained in Paragraph 71 of the Complaint,

Defendants deny that in the referenced article, Professor Yancy “writes about how

he uses the n-word, regardless of whether it appears in any text he is discussing,

without sanction, in his teaching at Emory.” Defendants admit, upon information

and belief, that Professor Yancy has used the full “n” word in class but note that it is


                                          -36-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 37 of 53




germane to his pedagogy, and students are advised before selecting the class that the

course will involve offensive language. Except as expressly admitted or otherwise

stated herein, Defendants deny the allegations of Paragraph 71 of the Complaint.

                                        72.

      In response to the allegations contained in Paragraph 72 of the Complaint,

Defendants admit that an adjunct professor used a variation of the “n” word aimed

at Native Americans in the fall semester of 2019 but deny the remaining allegations

of Paragraph 72 of the Complaint.

                                        73.

      In response to the allegations contained in Paragraph 73 of the Complaint,

Defendants admit that F.I.R.E. and William Carney publicly called for Professor

Zwier’s return to the classroom, and that Mr. Carney publicly called for Emory to

be censured. Defendants further state, upon information and belief, that their

opinions were based on Professor Zwier’s inaccurate claim that he had deliberately

used the word for an academic purpose. Defendants further state that F.I.R.E. and

Mr. Carney were not privy to all of the facts and circumstances that influenced Dean

Hughes’s decision-making. Except as expressly admitted or otherwise stated herein,

Defendants deny the allegations of Paragraph 73 of the Complaint.




                                        -37-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 38 of 53




                                       74.

      Defendants deny the allegations contained in Paragraph 74 of the Complaint.

                                       75.

      In response to the allegations contained in Paragraph 75 of the Complaint,

Defendants admit that on May 29, 2018, Professor Zwier wrote a letter to Dr. Aryeh

Stein, Chair of the FHC. In the letter, Professor Zwier claimed that his use of the

word on both occasions was protected by academic freedom, stated his “non-

negotiable demand is full reinstatement to teaching in the fall of 2019,” and

threatened to sue for race discrimination and other causes of action if his demands

were not met. Defendants further admit that the FHC is comprised of five Emory

faculty members who hear, deliberate and make recommendations regarding

discipline and termination of tenured faculty. Except as expressly admitted or

otherwise stated herein, Defendants deny the allegations of Paragraph 75 of the

Complaint.

                                       76.

      Defendants deny the allegations contained in Paragraph 76 of the Complaint.




                                       -38-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 39 of 53




                                       77.

      In response to the allegations contained in Paragraph 77 of the Complaint,

Defendants admit that, through counsel, both Professor Zwier and the Emory Law

School administration made multiple additional submissions to the FHC.

Defendants further admit that the FHC held an evidentiary hearing on October 4,

2019 regarding whether there was “Cause” under the Gray Book to revoke Professor

Zwier’s tenure and terminate his employment. Except as expressly admitted or

otherwise stated herein, Defendants deny the allegations of Paragraph 77 of the

Complaint.

                                       78.

      In response to the allegations contained in Paragraph 78 of the Complaint,

Defendants admit that the Emory Law School administration was represented by two

attorneys from the law firm King & Spalding at the October 4, 2018 hearing.

Defendants note that Professor Zwier was also represented by two attorneys from

the law firm Parks, Chesin & Walbert at the hearing. Defendants admit that the FHC

required substantial pre- and post-hearing submissions on both sides’ positions.

Except as expressly admitted or otherwise stated herein, Defendants deny the

allegations of Paragraph 78 of the Complaint.




                                       -39-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 40 of 53




                                         79.

      Defendants admit the allegations contained in Paragraph 79 of the Complaint.

                                         80.

      Defendants admit the allegations contained in Paragraph 80 of the Complaint.

                                         81.

      Defendants deny the allegations contained in Paragraph 81 of the Complaint.

                                         82.

      In response to the allegations contained in Paragraph 82 of the Complaint,

Defendants state that the FHC’s recommendation letter is signed January 6, 2020 but

it was not distributed to the parties until January 27, 2020. Defendants further state

that the FHC found that contrary to Professor Zwier’s claim, he did not have a clear

pedagogical purpose for his use of the “n” word on either occasion. Defendants

admit that the FHC found that the administration did not present “clear and

convincing evidence” that Professor Zwier should be terminated.            Except as

expressly admitted or otherwise stated herein, Defendants deny the allegations of

Paragraph 82 of the Complaint.




                                         -40-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 41 of 53




                                        83.

      In response to the allegations contained in Paragraph 83 of the Complaint,

Defendants admit that the FHC found that there was no evidence that Professor

Zwier neglected any of his academic duties or that he is an incompetent teacher.

Defendants further note that with respect to whether there was “other such adequate

cause” under the Gray Book, the FHC rejected Professor Zwier’s claim that his use

of the term on either occasion was for pedagogical purposes.          It found that

“Mr. Zwier did use the explicit N-word on two occasions in interactions with

African-American students, and that neither use had a clear pedagogic objective.” It

further found that “Mr. Zwier has made inconsistent remarks concerning his

explanations as to the reasons he used the explicit N-word in class” and that

Mr. Zwier could and should have found better ways to resolve his disagreements

with both Mr. Tolston and [Student 2].” However, the FHC indicated it did “not

believe that Mr. Zwier’s mistakes rise to the level of ‘other such adequate cause’

envisioned in Paragraph 12c of the Gray Book” and therefore did not recommend

termination of his employment.      Instead, the FHC found that the appropriate

remedies were, among other things, that “Mr. Zwier be reprimanded for the

unnecessary use of racially-charged language in class and in an interaction with a

student” and “that Mr. Zwier not teach any required courses until the incoming 2018


                                        -41-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 42 of 53




students have graduated from Emory Law School, i.e., until Fall 2021, but may teach

elective courses starting in Fall 2020.” Except as expressly admitted or otherwise

stated herein, Defendants deny the allegations of Paragraph 83 of the Complaint.

                                       84.

      Defendants deny the allegations contained in Paragraph 84 of the Complaint.

The FHC recommended that Professor Zwier be reprimanded, that he be allowed to

teach only elective courses beginning Fall 2020, and that he be allowed to teach

mandatory courses beginning Fall 2021. Dean Bobinski, who became the new Dean

during the middle of the FHC process, accepted the FHC’s recommendations and

implemented their recommendations.

                                       85.

      Defendants deny the allegations contained in Paragraph 85 of the Complaint.

                                       86.

      Defendants deny the allegations contained in Paragraph 86 of the Complaint.

                                       87.

      Defendants deny the allegations contained in Paragraph 87 of the Complaint.

Defendants state that to the extent Professor Zwier became “unemployable”,

suffered financial harm, or suffered damage to his reputation, such harm is due to



                                       -42-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 43 of 53




his own statements and conduct, which were widely publicized as a result of his own

actions. This includes, but is not limited to, Professor Zwier’s statements in his

August 27, 2018 letter to faculty where he stated he did not intentionally use the

term and offered inconsistent and implausible justifications for why he did. These

statements were published and widely criticized.

                                          88.

      Defendants are without information or knowledge sufficient to form a belief

as to the truth of the allegations contained in Paragraph 88 of the Complaint, and

they are therefore denied. Defendants further state that to the extent those allegations

are true, any lost income is not the result of any alleged wrongdoing by Defendants.

                                          89.

      Defendants incorporate all of their answers to the foregoing allegations as if

fully restated herein.

                                          90.

      Defendants deny the allegations contained in Paragraph 90 of the Complaint.

                                          91.

      Defendants deny the allegations contained in Paragraph 91 of the Complaint.




                                          -43-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 44 of 53




                                        92.

      Defendants deny the allegations contained in Paragraph 92 of the Complaint.

                                        93.

      Defendants deny the allegations contained in Paragraph 93 of the Complaint.

                                        94.

      Defendants incorporate all of their answers to the foregoing allegations as if

fully restated herein.

                                        95.

      The allegations contained in Paragraph 95 of the Complaint are legal

conclusions to which no response is required.

                                        96.

      Defendants deny the allegations contained in Paragraph 96 of the Complaint.

                                        97.

      Defendants deny the allegations contained in Paragraph 97 of the Complaint.

                                        98.

      Defendants deny the allegations contained in Paragraph 98 of the Complaint.

                                        99.

      Defendants deny the allegations contained in Paragraph 99 of the Complaint.

                                        -44-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 45 of 53




                                        100.

      Defendants deny the allegations contained in Paragraph 100 of the Complaint.

                                        101.

      Defendants incorporate all of their answers to the foregoing allegations as if

fully restated herein.

                                        102.

      In response to the allegations contained in Paragraph 102 of the Complaint,

Defendants admit that the Gray Book sets forth the terms and conditions of faculty

members’ relationship with Emory. The remaining allegations are legal conclusions

to which no response is required. To the extent a response is required, the remaining

allegations are denied.

                                        103.

      Defendants deny the allegations contained in Paragraph 103 of the Complaint.

                                        104.

      Defendants deny the allegations contained in Paragraph 104 of the Complaint.

                                        105.

      Defendants deny the allegations contained in Paragraph 105 of the Complaint.




                                        -45-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 46 of 53




                                        106.

      Defendants deny the allegations contained in Paragraph 106 of the Complaint.

                                        107.

      Defendants deny the allegations contained in Paragraph 107 of the Complaint.

                                        108.

      Defendants incorporate all of their answers to the foregoing allegations as if

fully restated herein.

                                        109.

      Defendants deny the allegations contained in Paragraph 109 of the Complaint.

                                        110.

      Defendants deny the allegations contained in Paragraph 110 of the Complaint.

                                        111.

      Defendants deny the allegations contained in Paragraph 111 of the Complaint.

                                        112.

      Defendants deny the allegations contained in Paragraph 112 of the Complaint.




                                        -46-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 47 of 53




                                         113.

      Defendants deny the allegations contained in Paragraph 113 of the Complaint.

                                         114.

      The allegations contained in Paragraph 114 of the Complaint are legal

conclusions to which no response is required.

                                         115.

      Defendants deny the allegations contained in Paragraph 115 of the Complaint.

                                         116.

      Defendants demand a trial by jury on all claims so triable.

                                  Prayer for Relief

      Defendants state that no response is required to the “Prayer for Relief” section

of the Complaint, but to the extent any such response is required, Defendants deny

the allegations and deny that Plaintiff is entitled to any relief whatsoever.


               AFFIRMATIVE AND ADDITIONAL DEFENSES

      Defendants state the following affirmative and additional defenses to the

Complaint as follows but do not assume the burden of proof on any such defenses

except as required by applicable law with respect to the particular defense asserted.

Defendants further reserve the right to assert other affirmative and additional


                                          -47-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 48 of 53




defenses and/or otherwise to supplement this Answer upon discovery of facts or

evidence rendering such action appropriate.

                                FIRST DEFENSE

      The Complaint fails, in whole or in part, to state a claim upon which relief can

be granted.

                               SECOND DEFENSE

      Plaintiff’s claims are barred because his race did not play a role in any adverse

employment action. Moreover, even if some impermissible motive were a factor in

any such action, which it was not, the same decision would have been reached for

legitimate, non-discriminatory, reasons and as such, was lawful.

                                THIRD DEFENSE

      Plaintiff’s claims are barred because his alleged engagement in activities

protected by 42 U.S.C. § 1981 did not play a role in any adverse action. Moreover,

even if some impermissible motive were a factor in any such action, which it was

not, the same decision would have been reached for legitimate, non-discriminatory,

reasons and as such, was lawful.

                               FOURTH DEFENSE

      The Defendants’ employment decisions regarding Plaintiff were based upon

lawful, legitimate, non-discriminatory, and non-pretextual reasons. Defendants’


                                         -48-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 49 of 53




actions toward Plaintiff were justified and in good faith and not based on Plaintiff’s

race.

                                 FIFTH DEFENSE

        Neither Plaintiff’s allegations nor the facts in this case establish that

Defendants engaged in intentional discrimination with respect to Plaintiff.

                                 SIXTH DEFENSE

        Plaintiff cannot demonstrate that he has suffered an adverse employment

action taken by Defendants.

                               SEVENTH DEFENSE

        Plaintiff cannot demonstrate a causal link between any protected activity and

any alleged adverse employment action taken by Defendants.

                                EIGHTH DEFENSE

        Plaintiff is not entitled to collect an award of punitive damages from

Defendants because an award of such damages could violate the excessive-fines

clauses of the United States Constitution.

                                 NINTH DEFENSE

        Punitive damages are not appropriate because the Defendants acted in good

faith and without malice in their treatment of Plaintiff.




                                         -49-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 50 of 53




                                TENTH DEFENSE

      All allegedly actionable statements by Dean Hughes to other individuals at

Emory were subject to qualified privilege as they were directed to parties having a

common interest in the subject matter of the statements.

                             ELEVENTH DEFENSE

      To the extent Dean Hughes published statements regarding Plaintiff’s use of

the n-word, the allegedly actionable statements were true or substantially true.

                              TWELFTH DEFENSE

      Dean Hughes’s allegedly actionable statements cannot support a libel per se

claim to the extent they were matters of opinion, not fact.

                            THIRTEENTH DEFENSE

      To the extent Dean Hughes published statements regarding Plaintiff’s use of

the n-word, the allegedly actionable statements were matters of public interest and

concern and, therefore, cannot support a libel per se claim.

                           FOURTEENTH DEFENSE

      Plaintiff constitutes a limited purpose public figure in the context of this

lawsuit, so as to make the actual malice standard the fault applicable to his libel

claim. Plaintiff cannot demonstrate that Dean Hughes acted with malice when




                                         -50-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 51 of 53




commenting on Plaintiff’s actions in his public capacity and, consequently,

Plaintiff’s libel claim is barred.

                               FIFTEENTH DEFENSE

       Plaintiff’s claims are barred by the doctrine of invited libel as he requested or

consented to the publication of matters which he knew or had reasonable cause to

suspect would be unfavorable to him.

                              SIXTEENTH DEFENSE

       Plaintiff’s claim for breach of contract is barred due to his own material breach

of the mandates, terms, and conditions of the Gray Book.

                            SEVENTEENTH DEFENSE

       Plaintiff’s claim for breach of contract is barred based on Emory’s substantial

performance.

                             EIGHTEENTH DEFENSE

       Defendants reserve the right to seek all appropriate relief to which they are

entitled, including, without limitation, relief directed to the lack of evidentiary basis

for factual contentions against them and the filing of papers for the improper

purpose.




                                          -51-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 52 of 53




                            NINETEENTH DEFENSE

      Plaintiff’s claims may be barred, in whole or in part, by the after-acquired

evidence defense.

                             TWENTIETH DEFENSE

      The damages and injuries allegedly sustained by Plaintiff, if any, were not

legally caused by Defendants, but instead were legally caused by intervening and

superseding causes or circumstances.

                           TWENTY FIRST DEFENSE

      Plaintiff’s damages are barred, in whole or in part, by any failure on his part

to mitigate his damages.

                           TWENTY SECOND DEFENSE

      Plaintiff’s damages, if any, must be reduced by the amount of any benefits

received from collateral sources.

                           TWENTY THIRD DEFENSE

      Plaintiff’s damages are barred, in whole or in part, because he has been paid

all salary and benefits due under his contract and to the extent there was any breach,

he has suffered no damage arising out of such breach.




                                         -52-
    Case 1:20-cv-03265-MHC-RDC Document 11 Filed 10/09/20 Page 53 of 53




      Defendants reserve the right to rely upon any other defense that may become

available or that may appear during the proceedings in this case and hereby reserve

the right to amend their Answer to assert any such defense.



Submitted this 9th day of October, 2020.

                                              s/ Michael W. Johnston
                                              Michael W. Johnston
                                              Georgia Bar No. 396720
                                              mjohnston@kslaw.com
                                              Rebecca Cole Moore
                                              rmoore@kslaw.com
                                              Georgia Bar No. 177309
                                              KING & SPALDING LLP
                                              1180 Peachtree Street, NE
                                              Atlanta, Georgia 30309
                                              Telephone: (404) 572-4600
                                              Facsimile: (404) 572-5100

                                              Attorneys for Defendants
                                              EMORY        UNIVERSITY        AND
                                              JAMES HUGHES, JR.




                                       -53-
